Citation Nr: 0916661	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  05-06 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a thoracic spine 
disorder.

3.  Entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

5.  Whether an October 2006 rating decision, issued in 
November 2006, which reduced the Veteran's disability rating 
for degenerative disc disease of the lumbosacral spine, L4/5 
and L5/S1, was proper.

6.  Entitlement to a disability rating in excess of 20 
percent for degenerative disc disease of the lumbosacral 
spine, L4/5 and L5/S1.

7.  Entitlement to a total disability rating based on 
individual unemployability  (TDIU) due to service-connected 
disabilities.
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1978 to 
September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2004, the RO denied service connection for tinnitus 
and determined that no new and material evidence had been 
presented in order to reopen claims for entitlement to 
service connection for bilateral hearing loss and ligament 
strain of the left knee.  

In a November 2004 rating decision, issued in December 2004, 
the RO increased the disability rating for the Veteran's 
service-connected degenerative disc disease of the 
lumbosacral spine, L4/5 and L5/S1, from 20 percent to 40 
percent.  

In an August 2006 rating decision, the RO, inter alia, 
proposed to reduce the Veteran's disability rating for his 
service-connected degenerative disc disease of the 
lumbosacral spine, L4/5 and L5/S1, from 40 percent to 20 
percent, denied entitlement to service connection for 
cervical and thoracic spine disorders and denied entitlement 
to a TDIU.

In an October 2006 rating decision, issued in November 2006, 
the RO decreased the Veteran's disability rating for his 
degenerative disc disease of the lumbosacral spine, L4/5 and 
L5/S1, to 20 percent.

In a July 2007 rating decision, issued in August 2007, the RO 
reopened the Veteran's left knee claim and granted service 
connection for chondromalacia patellae of the left knee, 
claimed as ligament strain.

The Board noted that the Veteran appears to be raising a 
claim for an increased rating for his posttraumatic stress 
disorder (PTSD); as this is not before the Board, it is 
referred to the RO for appropriate action.
 
The issues of entitlement to a disability rating in excess of 
20 percent for degenerative disc disease of the lumbosacral 
spine, L4/5 and L5/S1, whether new and material evidence has 
been presented to reopen the claim for entitlement to service 
connection for bilateral hearing loss and entitlement to a 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
Veteran's cervical spine disorder is related to service.

2.  There is no competent medical evidence showing that the 
Veteran's thoracic spine disorder is related to service.

3.  There is no competent medical evidence showing that the 
Veteran's tinnitus is related to service.

4.  By a November 2004 rating decision, issued in December 
2004, the RO increased the Veteran's disability rating for 
his service-connected degenerative disc disease of the 
lumbosacral spine, L4/5 and L5/S1 to 40 percent, effective 
December 19, 2003.

5.  Following a July 2006 VA examination, the RO proposed to 
reduce the disability rating for the service-connected lumbar 
spine disability from 40 percent to 20 percent.

6.  By a letter dated in August 2006, the RO notified the 
Veteran that medical evidence reflected improvement in his 
condition and that the RO proposed to reduce the 40 percent 
disability rating; the letter was accompanied by a copy of a 
rating decision for the proposed reduction.

7.  By a rating decision dated on October 26, 2006 and issued 
in November 2006, the RO implemented a reduction to 20 
percent, effective February 1, 2007.  Notice of the reduction 
was mailed to the Veteran the following month.

8.  A comparison of the medical evidence upon which a 40 
percent disability rating was awarded with the evidence 
received in connection with the rating reduction reflects 
improvement in the service-connected lumbar spine disability, 
meeting the criteria for a 20 percent disability rating. 


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).   

2.  A thoracic spine disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).   

3.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).   

4. The reduction for degenerative disc disease of the 
lumbosacral spine, L4/5 and L5/S1, to 20 percent effective 
February 1, 2007 was proper.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic 
Code 5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of letters sent 
to the appellant in February 2004, prior to the initial AOJ 
decision regarding the claim of entitlement to service 
connection for tinnitus and in March 2005, prior to the 
initial AOJ decision regarding entitlement to service 
connection for cervical and thoracic spine disorders  The 
letters fully addressed all notice elements, informing the 
appellant of what evidence was required to substantiate the 
claim(s) and of the appellant's and VA's respective duties 
for obtaining evidence.  

With respect to the rating reduction for the Veteran's 
degenerative disc disease of the lumbosacral spine, L4/5 and 
L5/S1, the Board points out that the procedural framework and 
safeguards set forth in 38 C.F.R. § 3.105(e) governing rating 
reductions were explained to the Veteran in adequate detail 
in an August 2006 letter prior to the rating reduction in 
October 2006, and he was provided sufficient opportunity to 
present additional argument and evidence in opposition to the 
reduction.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although this notice 
was not provided until April 2006, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed conditions.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records, 
records from the Social Security Administration and lay 
statements have been associated with the record.  The 
appellant was afforded VA medical examinations in February 
2005, July 2006 and June 2007.  The Board notes that the 
Veteran's representative had contended that the July 2006 VA 
examination, upon which the reduction was based, is 
inadequate for rating purposes.  However as is explained 
below, the Board finds that the examination is appropriate.  

The Board notes that the Veteran submitted medical evidence 
subsequent to the issuance of the most recent supplemental 
statement of the case (SSOC) in July 2007.  However, as the 
Veteran provided a waiver of initial AOJ review, the Board 
may proceed with this evidence.  See 38 C.F.R. § 20.1304 
(2008).  

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to prevail in a claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  


Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has 
also held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

Service connection - cervical and thoracic spine disorders

The Veteran contends that events which took place during his 
active duty either directly caused or materially contributed 
to his current cervical and thoracic spine disabilities.  
Specifically, in his substantive appeal, he asserted that he 
walked into a fire truck while walking at a very fast pace, 
hitting his head and falling backward to the ground and 
hurting his neck.  In addition, he contends that a NCO 
grabbed him unexpectedly, hurting his back severely.

Service treatment records do not show any treatment for the 
Veteran's cervical or thoracic spines.  

The first post-service evidence of a cervical or thoracic 
spine disorder is medical records from November 2004, 
reflecting that the Veteran had disc degeneration in his 
cervical and thoracic spines.  Private and VA medical records 
since this time reflect treatment for the Veteran's cervical 
and thoracic spines.  

A June 2007 VA examination report reflects the Veteran's 
contentions regarding his in-service injuries.  The examiner 
noted that there are no service treatment records which 
reflect a neck injury.  The examiner noted that the claims 
file was extensively reviewed.  He noted that a November 2004 
magnetic resonance imaging (MRI) study revealed disc 
degeneration to a variable degree in both the cervical and 
the thoracic spines.  Another MRI study showed multilevel 
discogenic and uncovertebral degenerative disease of the mid 
and lower cervical spine.  There was also mention of left C-6 
nerve root impingement.  The impression was degenerative disc 
disease of the cervical and thoracic spine.  The examiner 
noted that he could not find medical evidence or other 
documentation which would support the contention that the 
Veteran's degenerative disc disease of the cervical or 
thoracic spine is the direct or proximate result of any event 
or occurrence in the service.  

Based upon the evidence of record, the Board finds that 
service connection is not warranted for the Veteran's 
cervical or thoracic spine conditions.  As noted above, the 
Veteran contended that he suffered a neck injury in service 
which led to his current cervical and thoracic spine 
degeneration.  Competent lay evidence is defined as any 
evidence not requiring that the proponent have specialized 
education, training or experience, but is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  The Veteran is not 
offering this contention in order to make a medical 
diagnosis, but instead is offering these statements for the 
purpose of establishing the in-service neck injury and the 
residuals.  He is competent to do so.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  
 
The Veteran's service treatment records do not reflect the 
occurrence of any in-service neck pain or injury.  In 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
Federal Circuit determined that the Board may weigh the 
absence of contemporaneous medical evidence against the lay 
evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence.
In the present case, although the Veteran has reported that 
he had a neck injury in service that eventually led to his 
current conditions, his service treatment records do not 
reflect a diagnosis of or treatment for cervical or thoracic 
spine disabilities and post-service treatment is not 
indicated until the November 2004.  The Board notes that 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Overall, the Board finds the lack of evidence of treatment 
for or a diagnosis of a cervical or thoracic spine disorder 
in service or of treatment for worsening symptoms after 
service to be more persuasive than the recollection of 
symptoms in the distant past.  As such, although sincere in 
his beliefs, the Veteran is not found to be credible in 
relating a history of a neck injury while in service leading 
to his current degenerative disc disease of the cervical and 
thoracic spine.  

As noted, the Veteran has contended he had cervical and 
thoracic spine injuries while in service which caused his 
current conditions.  However, even if these statements were 
considered credible, they are not competent to render opinion 
regarding medical diagnosis or medical opinion on etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Service connection - tinnitus

The Veteran contends that he has tinnitus as a result of 
noise exposure in service.  Service treatment records do not 
show any treatment for or a diagnosis of tinnitus.  
Audiometric evaluations in March 1993 and March 1994 reflect 
that the Veteran reported that he did not have ringing in his 
ears.

A February 2005 VA audiological examination report shows that 
the examiner reviewed the claims file and noted that there 
were no complaints of tinnitus noted in the Veteran's service 
treatment records.  The Veteran reported that his tinnitus 
began during military service, and that he had noise exposure 
while working in the fire department around sirens/alarms, 
jet aircraft and flight line equipment.  As a civilian, the 
Veteran worked in trucking and as a welder.  He denied 
recreational noise exposure.  The examiner found that the 
Veteran's hearing loss was not consistent with a history of 
noise exposure, and that the reliability of the test results 
was questionable due to the presence of acoustic reflexes in 
both ears, which objectively suggest that pure tone responses 
could be better than indicated.  The examiner opined that, 
based on the evidence in the claims file which was negative 
for tinnitus throughout military service, the Veteran's 
present tinnitus is not related to acoustic trauma incurred 
during military service.  

Based upon the evidence of record, the Board finds that 
service connection is not warranted for the Veteran's 
tinnitus.  As noted above, in order to substantiate a claim 
for service connection, there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer, supra.  
Medical evidence is required to fulfill the nexus 
requirement.  Grottveit, supra.  In the present case, while 
the Veteran has a current diagnosis of tinnitus, there is no 
evidence that this was incurred in service.  The Board notes 
that the Veteran has indicated that his tinnitus began during 
service; however, he reported that he did not have ringing in 
his ears while in service.  Therefore, while the Board 
acknowledges that the Veteran is sincere in his beliefs, he 
is not found to be credible in relating a history of tinnitus 
while in service.  Overall, the Board finds the Veteran's in-
service reports that he did not have tinnitus to be more 
persuasive than the recollection of symptoms in the distant 
past.  As such, service connection for tinnitus must be 
denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
Gilbert, supra.

Propriety of reduction - disability rating for degenerative 
disc disease of the lumbosacral spine, L4/5 and L5/S1

In this case the Veteran is challenging an October 2006 
rating decision which reduced the rating for his service-
connected degenerative disc disease of the lumbosacral spine, 
L4/5 and L5/S1 from 40 percent to 20 percent.  He alleges 
that he is entitled to a restoration of the 40 percent rating 
formerly in effect for his lumbar spine disability.

The provisions of 38 C.F.R. § 3.105 apply to reductions.  38 
C.F.R. § 3.105(e) requires that, when a reduction in 
evaluation of a service-connected disability is considered 
warranted, and a reduction will result in a decrease in 
payment of compensation benefits being made, a rating 
proposing reduction will be prepared setting forth all 
material facts and reasons.  The beneficiary will be notified 
and furnished detailed reasons therefore and given 60 days 
for presentation of additional evidence to show that 
compensation payments should be continued at the current 
level.  If additional evidence is not received within that 
period, a final rating action will be taken and the award 
will be reduced effective the last day of the month in which 
a 60-day period from the date of notice to the beneficiary of 
the final rating action expires.  Additionally, under 38 
C.F.R. § 3.105(i), the advance written notice concerning a 
proposed rating reduction must inform the beneficiary that he 
has a right to a predetermination hearing provided that a 
request for such a hearing is received by VA within 30 days 
from the date of the notice.  The procedural framework and 
safeguards set forth in 38 C.F.R. § 3.105 governing rating 
reductions are required to be followed by VA before it issues 
any final rating reduction.  See Brown v. Brown, 5 Vet. App. 
413, 418 (1993).

As a preliminary matter, the Board notes that the Veteran 
does not contend, and the evidence does not reflect, 
noncompliance with the procedural requirements for rating 
reductions.  The RO sent the Veteran a letter in August 2006 
advising him of the proposed reduction for the service-
connected degenerative disc disease of the lumbosacral spine, 
L4/5 and L5/S1 from 40 percent to 20 percent, and included a 
copy of the rating decision for the proposed reduction.  The 
letter informed the Veteran that he could submit additional 
evidence to show that the compensation payments should be 
continued at the then-current levels, and that if no 
additional evidence was received within 60 days, his 
disability evaluation would be reduced.  Furthermore, the 
appellant was advised of his right to request a personal 
hearing 'to present evidence or argument on any important 
point in your claim.'  The Veteran did not request a hearing.  
While he submitted further evidence during this time, it was 
appropriately considered and found to be not persuasive with 
regard to the reduction.  Thereafter, more than 60 days 
later, the RO, in an October 2006 rating decision issued in 
November 2006, effectuated the reduction.  The proper 
procedure was followed for effectuating a reduction in this 
matter.

Specific requirements must be met in order for VA to reduce 
certain ratings assigned for service-connected disabilities.  
See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 
Vet. App. 277 (1992).  The requirements for reduction of 
ratings in effect for five years or more are set forth at 38 
C.F.R. § 3.344(a) and (b), which prescribe that only evidence 
of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

However, with respect to other disabilities that are likely 
to improve (i.e., those in effect for less than five years), 
re-examinations disclosing improvement in disabilities will 
warrant a rating reduction.  38 C.F.R. § 3.344(c).  
Specifically, it is necessary to ascertain, based upon a 
review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in disability 
and whether examination reports reflecting change are based 
upon thorough examinations.  In addition, it must be 
determined that an improvement in a disability has actually 
occurred and that such improvement actually reflects an 
improvement in the Veteran's ability to function under the 
ordinary conditions of life and work.  See Brown, 5 Vet. App. 
at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 
38 C.F.R. 3.344(c).

In determining whether a reduction was proper, the Board must 
focus upon evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had actually improved.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be 
emphasized, however, that such after-the-fact evidence may 
not be used to justify an improper reduction.

As to the above, under 38 C.F.R. § 3.344(c), the pertinent 
disability rating must have continued for five years or more 
before the criteria in paragraphs (a) and (b) of that section 
become applicable.  Here, since the 40 percent evaluation was 
granted in December 2004, effective December 19, 2003, and 
reduced to 20 percent in October 2006, effective February 1, 
2007, it had not been in effect for the requisite period of 
time.  As such, the provisions of 38 C.F.R. § 3.344(a) and 
(b) are not directly applicable in this instance.

The Veteran's service-connected degenerative disc disease of 
the lumbosacral spine, L4/5 and L5/S1is rated under 
Diagnostic Code 5237, pertaining to lumbosacral strain.  
Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine, which 
provides that a 20 percent disability rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis and a 40 
percent disability rating is assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.

The RO based its reduction on the results of a July 2006 VA 
examination.  At the examination, the Veteran had forward 
flexion to 70 degrees, extension to 10 degrees, lateral 
flexion to 20 degrees bilaterally and lateral rotation to 30 
degrees bilaterally.  The combined range of motion of the 
lumbar spine was 180 degrees.  The Veteran complained of pain 
with all movements in all planes.  There was no additional 
limitation with repetitive motions.  The diagnosis was 
degenerative disc disease at L5-S1 and mild disc degeneration 
to L1-L2.  As noted above, a 40 percent disability rating is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  There is no evidence that the Veteran 
has ankylosis of his spine, and upon examination, his forward 
flexion exceeded the required 30 degrees, even factoring in 
pain and repetitive movements.  While his lumbar spine range 
of motion measurements exceeded the required forward flexion 
of 30 to 60 degrees and the combined range of motion not 
greater than 120 degrees, when pain is factored in, the Board 
finds that, at his July 2006 VA examination, the Veteran's 
service connected lumbar spine disability approximated the 
criteria for a 20 percent disability rating.   38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.   

The Board notes that the Veteran's representative has 
contended that this examination was not appropriate for 
rating purposes, because the Veteran's claims file was not 
reviewed at the examination and the examiner did not note the 
use of a goniometer in making range of motion measurements.  
The Board finds that the examination was adequate for the 
following reasons.  First, in terms of whether the Veteran's 
claims file was reviewed, the examiner did note that the 
Veteran's VA medical records were reviewed in the VA's online 
system.  Second, whether or not the claims file was reviewed 
to provide a history of the Veteran's lumbar spine disability 
symptoms, it is clear from the regulation that a disability 
rating which has not been in effect for more than five years, 
as in this case, that re-examination disclosing improvement 
in these disabilities will warrant a reduction in the 
disability rating.  38 C.F.R. 3.344(c).  In addition, there 
is no evidence that the examiner did not properly measure the 
Veteran's range of motion at his July 2006 examination.  

Review of the record shows the RO applied the correct 
schedular criteria, and the decision appears to be congruent 
with the evidence then of record, namely the report of the 
July 2006 VA examination.  When compared to the results of 
the previous December 2003 VA medical record and the November 
2004 VA examination, upon which the increased in disability 
rating to 40 percent was based, the July 2006 findings do 
represent an improvement in range of motion sufficient to 
meet the criteria for the reduction.  

A December 19, 2003 VA medical record shows that the Veteran 
had an injection for pain in October 2003, and that since 
that time he had chronic back pain which had radiated into 
his lower extremities.  He could not walk very far and had 
leg weakness.  At his November 2004 VA examination, the 
Veteran had flexion to 15 degrees and no extension.  He had 
15 degrees of lateral flexion and was unable to rotate 
secondary.  He was not able to sit for more than five to ten 
minutes without an increased in symptoms of pain, numbness 
and tingling.  The Board finds that the results of the July 
2006 VA examination show an improvement from these symptoms, 
and therefore warrant a reduction in benefits.  38 C.F.R. § 
3.344(c).

As such, the Board finds that the reduction of the Veteran's 
disability rating for his service-connected degenerative disc 
disease of the lumbosacral spine, L4/5 and L5/S1 from 40 
percent to 20 percent to be proper.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
Gilbert, supra. 


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a thoracic spine disorder is denied.

Service connection for tinnitus is denied.

The October 2006 rating decision, issued in November 2006, 
which reduced the Veteran's disability rating for 
degenerative disc disease of the lumbosacral spine, L4/5 and 
L5/S1 from 40 percent to 20 percent, was proper.


REMAND

Presently, the appellant is seeking to reopen his previously 
denied claim for service connection for bilateral hearing 
loss, but has not received notice informing him of the bases 
upon which his prior claim was denied as required under the 
holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In terms of the Veteran's claim for an increased rating for 
his service-connected spine disability, for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, 21 Vet. App. 505 (2007).  On remand, the 
Veteran should be provided with this notification.

The Veteran indicated that his back disability has worsened 
since his last VA examination in July 2006.  He has also 
reported numbness and tingling in his legs.  It appears that 
the Veteran has been receiving ongoing treatment for his 
service-connected spine disability.  On remand, any medical 
records which show treatment for his lumbar spine should be 
obtained.  In addition, in the interest of fulfilling VA's 
duty to assist, after the receipt of medical records, the 
Veteran should be scheduled for an orthopedic/neurological 
examination to ascertain the current nature and severity of 
the Veteran's back and any possible associated neurological 
disabilities.  The examination report should include an 
evaluation of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements, and weakened movement, excess 
fatigability and incoordination.  38 C.F.R. § 4.45 (2008), 
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Hart v. Mansfield, 21 Vet. App. 
505 (2007), held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
reaching this conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  Accordingly, consideration should be 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found, for the relevant appeals period. 

With respect to the Veteran's TDIU claim, the Board notes 
that the Court held in Holland v. Brown, 6 Vet. App. 443 
(1994), that a claim for a total disability rating based on 
individual unemployability due to a service-connected 
disability is "inextricably intertwined" with a rating 
increase claim on the same condition.  Thus, the Veteran's 
TDIU claim must be deferred pending the outcome of his claim 
seeking entitlement an increased evaluation for his service-
connected lumbar spine disability.  

Accordingly, the case is REMANDED for the following action:

1.  With regard to the Veteran's request 
to reopen a previously denied claim for 
entitlement to service connection for 
bilateral hearing loss, the AOJ must send 
the Veteran a corrective notice that 
informs him of the bases upon which his 
prior claim was denied and the evidence 
necessary to reopen the claim under the 
holding in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

In reference to his claim for an 
increased rating for his spine 
disability, the AOJ must send the 
appellant a corrective notice pursuant to 
the decision reached in Vazquez-Flores v. 
Peake, 22 Vet App. 137 (2008), that 
explains (1) that he can submit medical 
or lay evidence demonstrating a worsening 
or increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life, (2) 
the criteria of Diagnostic Codes 5237, 
pertaining to his back disability, 
respectively, (3) that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 
noncompensable to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life, and (4) 
types of medical and lay evidence that 
the claimant may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization.  The claims file 
must include documentation that the AOJ 
has complied with VA's duties to notify 
and assist a claimant.

2.  The AOJ should ask the Veteran to 
identify all VA and non-VA health care 
providers that have treated him for his 
service-connected lumbar spine 
disability.  The AOJ should attempt to 
obtain records from each health care 
provider he identifies and indicates may 
still have records available, if not 
already in the claims file.  If records 
are unavailable, please have the provider 
so indicate.  

3.  The AOJ should make arrangements for 
the Veteran to be afforded an 
orthopedic/neurological examination to 
determine the nature and extent of his 
service-connected lumbar spine disability 
and any related neurological 
manifestations.  All indicated tests or 
studies deemed necessary for an accurate 
assessment should be done, to include 
range of motion measurements of the 
lumbar spine.  The claims file, this 
remand and any additional treatment 
records must be made available to the 
examiner(s) for review of the pertinent 
evidence in connection with the 
examination(s), and the report(s) should 
so indicate.  

The orthopedic examiner is to assess the 
nature and severity of the Veteran's 
residuals of a lumbar spine injury in 
accordance with the latest AMIE worksheet 
for rating disorders of the spine.  All 
indicated tests and studies, to include 
range of motion and X-rays, should be 
undertaken.  The examiner should provide 
an opinion as to combined duration of 
incapacitating episodes (defined as a 
period of acute signs and symptoms that 
requires bed rest prescribed by a 
physician and treatment by a physician), 
measured in weeks of incapacitation per 
year and an opinion as to the Veteran's 
limitation of motion due to his back 
pain.  In addition, after considering the 
Veteran's documented medical history and 
assertions, the examiner must indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use.  To the extent possible, 
the examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  In 
addition, the examiner should determine 
whether the Veteran has any neurological 
disorders associated with his service-
connected low back disorder and, if so, 
the current nature and severity of such 
disorder.

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.

4.  Following completion of the above, 
the AOJ should readjudicate the 
appellant's claim for an increased rating 
for the service-connected low back 
disability, the claim seeking to reopen 
the previously denied claim for bilateral 
hearing loss and the claim for 
entitlement to a TDIU.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case, reflecting 
consideration of any new evidence and all 
pertinent laws and regulations.  A 
reasonable opportunity to respond should 
be afforded before the case is returned 
to the Board for further review.


No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination without good cause 
may have adverse consequences on his claims.  38 C.F.R. 
§ 3.655 (2008). 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


